SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Reese Mitchell, pro se, appeals from a decision of the United States District Court for the Eastern District of New York (Weinstein, J.) holding that substantial evidence in the record supported the determination of the Commissioner of the Social Security Administration that Mitchell was not disabled within the meaning of the Social Security Act (the “Act”), 42 U.S.C. § 401 et seq., and therefore was not eligible for Supplemental Security Income (“SSI”) benefits under the Act.
We undertake a “plenary review of the administrative record to determine whether substantial evidence supports the Secretary’s denial of benefits.” Havas v. Bowen, 804 F.2d 783, 785 (2d Cir.1986). Having reviewed the record, we conclude, substantially for the reasons stated by Judge Weinstein in open court, that the Commissioner’s conclusion that Mitchell is not entitled to SSI benefits is supported by substantial evidence. See Mot. Hr’g Tr. of September 5, 2000 (Weinstein, J.), at 2-6.